Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/27/2022.
In the instant Amendment, claims 1-5 and 8 were amended; claims 10-15 were cancelled; claim 1 is an independent claim; claims 1-9 have been examined and are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 12/20/2021 with respect to the other limitations below, have been fully considered but they are not persuasive. 
Applicant argues on (pages 1-3) that the Smith fails to explicitly disclose or suggest registering the authorized device having memory storage on an authentication platform; storing login credentials for at least one service provider in the memory of the authorized device; receiving on the authentication platform a request for login credentials from the secondary device; transmitting the request for login credentials from the authentication platform to the authorized device. 
The Examiner respectfully disagrees with the applicant’s arguments because Smith discloses storing login credentials for at least one service provider in the memory of the authorized device (See Smith, FIG 2, [0033]-[0034], [0040] and [0025]); receiving on the authentication platform a request for login credentials from the secondary device (See Smith FIG 2, [0033]-[0040]; FIG 1 and [0022]-[0032]). Oberheide was used in combination with Smith to disclose registering an authorized device having memory storage on an authentication platform, (See Oberheide, FIG 7, [0040], [0028] and [0033]-[0036]); transmitting the request for login credentials from the authentication platform to the authorized device (See Oberheide, FIG 7; [0017], [0030] and [0028]); prompting a user (Oberheide, [0018], FIG 8; [0015], [0028], [0040] and [0034]). 
Applicant’s arguments with respect to claim(s) 1 in regard to the last two limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments (Pages 1-3): Additionally, as to the dependent claims 2, 5 and 8 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claim 1 is therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. Applicant’s specification states in The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2, 5 and 8 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2, 5 and 8. 

	Therefore, the cited prior art is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (“Smith,” US 20140157392) in view of Oberheide et al (“Oberheide,” US 20170068958) and further in view of Le Saint et al (“Le Saint,” US 20180026973). 

Regarding claim 1, Smith discloses a method of authorizing transmission of login credentials from an authorized device having memory to a secondary device and a service provider, comprising:
storing login credentials for at least one service provider in the memory of the authorized device (Smith, 210, FIG 2, Server maintained by the service provider in communication with the user smartphone that has a flag icon which holds credentials as described in [0033]-[0034] & [0040], the smart phone [authorized device] communicates with the service provider; [0025], the smartphone application associated with the icon sends identifying information such as identification number associated with the smart phone and/or user credentials [thus the login credentials for the service provider are stored in the memory of the smart phone]. The remote server 208 checks the credentials to determine whether the user and/or user device can be authorized to access the application program which is on the user desktop [secondary device])
receiving on the authentication platform a request for login credentials from the secondary device; (Smith, 212, FIG 2 describes a user desktop with application that requests login credentials from 210, FIG 2 which is a server maintained by the service provider [authentication platform]; see [0033]-[0040] which describes the steps of FIG 2 including receiving on the server that is maintained by the service provider [authentication platform] a request for login credentials from a user desktop [secondary device] via an application; also see FIG 1 and [0022]-[0032])
Smith further discloses and the service provider (See Smith, 200, 208, FIG 2)
Smith fails to explicitly disclose registering an authorized device having memory storage on an authentication platform; transmitting the request for login credentials from the authentication platform to the authorized device;  prompting a user.
However, in an analogous art, Oberheide discloses registering an authorized device having memory storage on an authentication platform; (Oberheide, S110, Figures 7, register device, S145 perform additional agent verification; Confirm Tx, S150 then push TX message S130; [0040] describes agent verification uses a numerical password, biometric data, characteristic speech; [0028] describes credentials needed to perform additional agent verification; [0033]-[0036] describes an authentication platform)
transmitting the request for login credentials from the authentication platform to the authorized device;  (Oberheide, FIG 7 describes transmitting from the authentication platform to the mobile device; [0017], [0030] &  [0028] describes login credentials needed to perform additional agent verification). 
prompting a user; (Oberheide, [0018] describes a prompt; FIG 8 shows a prompt; [0015], after attempting to contact a primary authority device, the authentication platform may message a secondary authority device, the authentication platform may message a secondary authority device for authentication or authorization; [0028] & [0040] describes credentials needed to perform agent verification; [0034], an authentication platform (or service provider) may include an agent verification that mandates additional agent verification for security sensitive users (i.e. any user determined to need additional agent verification))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oberheide with the method/system of Smith to include registering an authorized device having memory storage on an authentication platform; transmitting the request for login credentials from the authentication platform to the authorized device;  prompting a user. One would have been motivated to provide a system and method of notifying mobile devices to complete transactions after additional agent verification in the digital security field (Oberheide, [0002]). 
Smith and Oberheide fail to explicitly disclose via the authorized device to authorize transmission of the login credentials from the authorized device to the secondary device via the authentication platform; and transmitting the requested login credentials from the authorized device to the secondary device via the authentication platform when authorization is provided by the user via a user interface on the authorized device.  
However, in an analogous art, Le Saint discloses via the authorized device to authorize transmission of the login credentials from the authorized device to the secondary device via the authentication platform (Le Saint, FIG 5, [0030]-[0031], [0076]-[0081], [0140] & [0142] describes via the smart phone [authorized device] to authorize transmission of the login credentials from the smart phone [authorized device] to the desktop computer [secondary device] via the server [authentication platform]). 
and transmitting the requested login credentials from the authorized device to the secondary device via the authentication platform when authorization is provided by the user via a user interface on the authorized device, (Le Saint, FIG 5, [0030]-[0031], [0076]-[0081], [0140] & [0142] describes sending the requested login credentials from the smart phone to the desktop computer via the server [authentication platform] when authorization is provided by the user via a user interface on the smart phone as described in [0124])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oberheide with the method/system of Smith which discloses a service provider to include via the authorized device to authorize transmission of the login credentials from the authorized device to the secondary device and the service provider via the authentication platform. One would have been motivated to provide enhanced authentication techniques to authenticate a communication device (Le Saint, [0004])

Regarding claim 3, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Oberheide further discloses wherein the request for login credentials from the authentication platform to the authorized device is communicated via a push notification service, (Oberheide, [0013], [0017]-[0018] & [0030] describes a request for remote access credentials for login from an authentication platform to a mobile device is communicated via a push alert). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oberheide with the method/system of Smith to include [wherein the request for login credentials from the authentication platform to the authorized device is communicated via a push notification service. One would have been motivated to provide a system and method of notifying mobile devices to complete transactions after additional agent verification in the digital security field (Oberheide, [0002]).

Regarding claim 4, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Smith further discloses wherein the request for login credentials from the device is initiated by an application executed on the secondary device, (Smith, 212 application on user desktop, FIG 2; see [0033]-[0040] which describes the steps of FIG 2 which includes wherein the request from the device is initiated by an application executed on the secondary device). 

Regarding claim 6, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Oberheide further discloses wherein the authentication platform is a network accessible server (Oberheide, [0014] describes the authentication platform is an Internet accessible server where the Internet is a network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oberheide with the method/system of Smith to include wherein the authentication platform is a network accessible server. One would have been motivated to provide a system and method of notifying mobile devices to complete transactions after additional agent verification in the digital security field (Oberheide, [0002]).

Regarding claim 7, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Smith further discloses wherein the authorized device is a portable device capable of communicating with the authentication platform and/or the secondary device (Smith, 202 user smartphone [authorized device], 214 icon, FIG 2, see [0033]-[0040] which describes the steps of FIG 2 describes where the authorized device is a user smartphone as shown in 202, FIG 2 and is capable of communicating with 210, FIG 2 which is a server maintained by the service provider [authentication platform] and 204 which is the user desktop [secondary device] with application 212 as shown in FIG 2). 

Regarding claim 8, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Oberheide further discloses wherein the service provider requires authentication for access or elevated permissions, (Oberheide, [0016] describes a service provider that requires authentication  for logging into a website, application or computer system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oberheide with the method/system of Smith to include wherein the service provider requires authentication for access or elevated permissions. One would have been motivated to provide a system and method of notifying mobile devices to complete transactions after additional agent verification in the digital security field (Oberheide, [0002]).

Regarding claim 9, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Smith further discloses transmissions of the requested credentials from the authorized device to the authentication platform and from the authentication platform to the secondary device are encrypted, (Smith, [0033]-[0040] describes transmissions and connections between the authorized device which is the smartphone 202 and the authentication platform which is the server maintained by the service provider in 210  and from the server maintained by the service provider [authentication platform] to the user desktop with application as shown in 204 and 212; [0033] describes transmissions of the requested credentials from the authorized device to the server and from the server to the secondary device and secure channels; [0025] describes communications between devices can be accomplished in whole or in part over an encrypted communications channel)

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (“Smith,” US 20140157392), Oberheide et al (“Oberheide,” US 20170068958), in view of Le Saint et al (“Le Saint,” US 20180026973) and further in view of Tunnell (“Tunnell,” US 20160379220)

Regarding claim 2, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Smith, Oberheide and Le Saint fail to explicitly disclose wherein the login credentials comprise one or more unique identifiers.
However, in an analogous art, Tunnell discloses wherein the login credentials comprise one or more unique identifiers, (Tunnel, [0057] describes user authentication occurs within most human-to-computer interactions by user entry of identification characters, numbers and/or symbols followed by entry of a unique password comprising a second set of characters, numbers and/or symbols called authentication credentials herein)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell with the method/system of Smith, Oberheide and Le Saint to include wherein the login credentials comprise one or more unique identifiers. One would have been motivated to provide improved authentication techniques prior to information transfer, storage, backup and retrieval using multiple instances of authentication shared across multiple devices (Tunnell, [0002]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (“Smith,” US 20140157392), Oberheide et al (“Oberheide,” US 20170068958) in view of Le Saint et al (“Le Saint,” US 20180026973) and further in view of Reisgies et al (“Reisfies,” US 20120159612). 

Regarding claim 5, Smith, Oberheide and Le Saint disclose the method of claim 1. 
Smith, Oberhede and Le Saint fail to explicitly disclose wherein development, editing and management of the login credentials stored on the memory of the authorized device is performed by a software application operating on the authorized device. 
However, in an analogous art, Reisgies discloses wherein development, editing and management of the login credentials stored on the memory of the authorized device is performed by a software application operating on the authorized device (Reisgies, FIG 4G allows the development and editing of a password; [0043], credential management; [0030], password manager application; [0019], software; FIG 4F shows a password keeper software application on the mobile phone [authorized device] that allows the user to add new account, login and password; FIG 4G allows the user to generate passwords; [0008] describes a system for storing one or more passwords on a portable communication device having a secured element and user interface)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reisgies with the method/system of Smith, Oberheide and Le Saint to include wherein development, editing and management of the login credentials stored on the memory of the authorized device is performed by a software application operating on the authorized device. One would have been motivated to securely storing a digital password key ring in a secure element on a portable communication device (Reisgies, [0002]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439